                1   BROCK & GONZALES, LLP
                    6701 CENTER DRIVE WEST,
                2   STE. 610
                    LOS ANGELES, CA 90045
                3   Tel: (310) 294-9595
                    Fax: (310) 961-3673
                4   D. AARON BROCK, STATE BAR NO. 241919
                    ab@brockgonzales.com
                5
                    CHRISTOPHER P. BRANDES, STATE BAR NO. 282801
                6   cb@brockgonzales.com
                7   SEAN T. COOK, STATE BAR NO. 318952
                    sc@brockgonzales.com                                                  JS-6
                8   Attorneys for Plaintiff
                    CAROLYN GRAY
                9
               10
                                        UNITED STATES DISTRICT COURT
                                       CENTRAL DISTRICT OF CALIFORNIA
               11
                    CAROLYN GRAY, an individual,             CASE NO: 2:18-cv-10525-JFW-JCx
               12
               13                       Plaintiff,
                                                             Assigned to: DISTRICT JUDGE JOHN
               14   v.                                       F. WALTER
               15   HOME DEPOT, U.S.A., INC., a
                    Delaware Corporation,                    ORDER GRANTING JOINT
               16                                            STIPULATION FOR DISMISSAL
                    Defendants
               17                                            OF ACTION
               18         TO THE INTERESTED PARTIES AND THEIR ATTORNEYS OF
               19   RECORD:
               20         On August 2, 2019, the parties jointly submitted a Stipulation for Dismissal
               21   with Prejudice to the Court.
               22         Accordingly, the instant matter is dismissed with prejudice, each party to
               23   bear its own respective costs, including attorneys’ fees and other litigation
               24   expenses.

               25
                    IT IS SO ORDERED.
               26
               27
               28   DATED: August 5, 2019
                                                          United States District Judge John F. Walter

015428.00026                                                1
24581367.1
                                 ORDER GRANTING JOINT STIPULATION FOR DISMISSAL OF ACTION
